Jones, J.
It is well enough in the case of an indictment for stopping de alta via. But if it had been for stopping a common way, they ought to have said ducentem, from such a vill to such a vill.
Whitlock, J. e contra. For it cannot appear what did nusance is.
And on another day, Whitlock, J. and Doderidge, J. concurred with Jones, J. because a high way leads from the sea through all England.
In another indictment he was named Culielm Halsey, de Fleet-street, London, Plummer; and exception was taken that it does not appear from what ward.
Whitlock, J.
It is well, and it would have been sufficient to have said of London, Plummer. Noy 90. 2 Roll. 81.